Citation Nr: 0816546	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  06-32 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
the previously denied claim of entitlement to service 
connection for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The veteran served on active duty from September 1965 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and March 2006 rating 
decisions of the RO that denied the veteran's application to 
reopen a previously denied claim and denied entitlement to 
service connection for PTSD.  

In October, the veteran, accompanied by his representative, 
testified at a hearing before the undersigned Acting Veterans 
Law Judge.  A transcript of these proceedings has been 
associated with the veteran's claims file.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an August 2002 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD; the RO notified the veteran of its decision and of his 
appellate rights; the veteran did not appeal the decision 
within the allotted time and the decision became final on 
that record.  

2.  The evidence added to the record since the August 2002 
rating decision is not cumulative or redundant, and, when 
considered with previous evidence of record, relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim.  




CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  38 U.S.C. § 
5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board has considered this legislation.  Given the 
favorable action taken hereinbelow, the Board finds that no 
discussion of VCAA at this point is required.  

II.  New and Material Evidence.

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence associated with the claims folder since the 
August 2002 RO decision denying the veteran's claim includes 
VA medical records and evaluations, the veteran's testimony 
before the Board, and statements of the veteran and his 
representative in support of the claim.  

Of particular significance are the medical evaluations 
indicating that the veteran suffers from depressive disorder 
and some symptoms of PTSD.  The veteran also testified 
regarding a sexual assault that he states took place in 
service that underlies his current psychological condition.  

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to unestablished facts necessary to 
substantiate the veteran's claim.  

The Board also finds that this evidence is neither cumulative 
nor redundant of the evidence of record at the time of the 
August 2002 RO decision and, when considered with previous 
evidence of record, relates to unestablished facts necessary 
to substantiate the veteran's claim and raises a reasonable 
possibility of substantiating the claim.  

Having determined that new and material evidence has been 
added to the record, the veteran's claim of service 
connection for PTSD is reopened.  





ORDER

As new and material evidence has been received to reopen the 
claim of service connection for PTSD, the appeal to this 
extent is allowed subject to further action as discussed 
hereinbelow.  


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.  

Here, the Board notes that the PTSD claim is based in part on 
a reported sexual assault that he reports took place in 
service.  With respect to personal assaults, 38 C.F.R. 
§ 3.304(f)(3) was amended in March 2002, as follows:

If a post-traumatic stress disorder claim 
is based on in-service personal assault, 
evidence from sources other than the 
veteran's service records may corroborate 
the veteran's account of the stressor 
incident.  Examples of such evidence 
include, but are not limited to:  records 
from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to:  a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a post-
traumatic stress disorder claim that is 
based on in-service personal assault 
without first advising the claimant that 
evidence from sources other than the 
veteran's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor and 
allowing him or her the opportunity to 
furnish this type of evidence or advise 
VA of potential sources of such evidence. 
VA may submit any evidence that it 
receives to an appropriate medical or 
mental health professional for an opinion 
as to whether it indicates that a 
personal assault occurred.  

Here, the RO sent the veteran a notice letter in connection 
with the claim of service connection for PTSD in February 
2005.  The notice letter, however, did not meet the criteria 
set forth in 38 C.F.R. § 3.304(f)(3).  

Also, in connection with the PTSD claim, the Board notes 
that, in June 1999, revised regulations concerning PTSD were 
published in the Federal Register reflecting the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
changes to 38 C.F.R. § 3.304(f) were made effective the date 
of the Cohen decision.  

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f); Cohen.  

In this case, the record contains diagnoses of depressive 
disorder and some symptoms of PTSD.  The veteran also 
testified to a service-related stressor that he contends 
underlie his condition.  Specifically, the veteran indicated 
that he was sexually assaulted in June or July 1966.  He 
stated that he did not report the assault at the time as he 
was trying to get a security clearance.  He did, however, 
indicate that he went on sick call immediately after the 
assault and stated that he had severe pain and a prolapsed 
hemorrhoid.  He also indicated that this attack caused 
psychological problems in service, which eventually led to a 
finding of emotional instability and a revocation of his 
security clearance.  

The veteran also testified that he was seen by a psychiatrist 
or psychologist in service at the dispensary at Corey Field 
in Pensacola, Florida where he worked after his security 
clearance was revoked.  The veteran also indicated that he 
was seen on three occasions by a psychiatrist at the hospital 
at the Pensacola Naval Air Station in service.  He indicated 
that these evaluations led to the revocation of his security 
clearance.  These records are not part of the veteran's 
claims file.

Upon remand, therefore, the RO should attempt to obtain these 
records.  The veteran should also be afforded an opportunity 
to submit any recent medical records or opinions pertinent to 
his claims that have not already been associated with the 
veteran's claims file.  In this regard, the Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered to be 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Pursuant to VCAA, VA must obtain outstanding VA 
and private records.  See 38 U.S.C.A. § 5103A(b-c) (West 
2002); 38 C.F.R. § 3.159(c) (2004).  

In view of the above, these matters are REMANDED to the RO 
for the following actions:

1.  The RO should contact the veteran 
and request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated him 
for any psychiatric condition, 
including PTSD, since service.  This 
should include medical and treatment 
records from the veteran's psychiatric 
treatment at Corey Field in 1967 and 
1968, as well as any psychiatric 
evaluations of the veteran completed at 
the Pensacola Naval Air Station in 1967 
and 1968.  The RO should also update 
the veteran's claims file with records 
from the New York VA Medical Center 
dated since September 2005.  The aid of 
the veteran in securing these records, 
to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  The RO should also advise the veteran 
of alternative sources of competent 
evidence that would substantiate the 
claim of service connection for PTSD 
based upon in-service personal assault, 
with specific reference to 38 C.F.R. § 
3.304(f)(3).  The RO should specifically 
advise the veteran of what sort of 
evidence is needed to support his 
assertion of a claimed sexual assault 
resulting in PTSD under 38 C.F.R. § 
3.304(f)(3).  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, if warranted by the 
evidence, the veteran should be afforded 
a VA psychiatric examination to determine 
the current nature and likely etiology of 
the claim psychiatric disorder.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
any psychiatric disability found to be 
present.  All necessary tests should be 
conducted, and the examiner must 
specifically rule in or exclude a 
diagnosis of PTSD.  In doing so, the 
examiner should comment on the medical 
evidence of record.  If the examiner 
diagnoses the veteran as having PTSD, the 
examiner must specifically indicate the 
stressor or stressors underlying that 
diagnosis and offer an opinion as to the 
likelihood that there is a link 
established by the medical evidence 
between the veteran's PTSD and such 
stressor(s).  If the examiner is unable 
to provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.  

4.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
veteran's claim in light of all relevant 
evidence and governing legal authority 
and precedent.  In the event any decision 
remains adverse to him, the veteran must 
be furnished a supplemental statement of 
the case and be given an opportunity to 
submit written or other argument in 
response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


